Citation Nr: 0121044	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder, to include peptic ulcer disease 
and chronic peptic dysfunction, claimed as due to exposure to 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1953 to July 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1999 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  In the decision, the RO denied service 
connection for a chronic gastrointestinal disorder, to 
include peptic ulcer disease or chronic peptic dysfunction.  
In June 2001, a hearing was held at the Board in Washington 
DC before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained, and the veteran has been notified 
of the applicable law and regulations and the evidence 
necessary to substantiate his claim.

2.  A chronic gastrointestinal disorder was not present 
during service, a peptic ulcer was not manifest within a year 
after service, and a current gastrointestinal disorder was 
not caused by exposure to radiation in service.


CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in or 
aggravated by service, peptic ulcer disease may not be 
presumed to have been incurred in service, and a current 
gastrointestinal disorder was not due to exposure to 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.311 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

All relevant evidence identified by the veteran was obtained 
and considered.  The RO has obtained the veteran's service 
medical records and available post-service treatment records.  
The veteran has had a personal hearing.  The Board is unaware 
of any additional relevant evidence that is available.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  Although the veteran has not been 
afforded a VA examination, the Board finds that such an 
examination is not warranted under the circumstances of this 
case.  In this regard, the Board notes that the current 
status of the veteran's health is not in dispute.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disease such as a peptic ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d) (2000).  

Second, 38 C.F.R. § 3.311(b) (2000) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The veteran testified in support of his claim during the 
hearing held in June 2001.  He stated that prior to going 
into service he never had any problems with his 
gastrointestinal tract.  He said that the problems started in 
November 1956.  At that time he reportedly had problems with 
having very smelly gas.  He also stated that he was treated 
within a year after service for the disorder.  The veteran 
expressed his opinion that the gastrointestinal disorder was 
related to radiation exposure in service due to atomic 
weapons testing.  He opined that radiation scarring of the 
duodenum has caused it to be so tight that larger food could 
not get through.  At the hearing the veteran presented 
several lay statements from acquaintances and relatives which 
are to the effect that he was suffering from a 
gastrointestinal disorder after returning from service, and 
the disorder resulting in foul smelling belches.

The veteran's service medical records contain only a single 
reference to a gastrointestinal complaint.  A sick call entry 
dated May 15, 1956, shows that the veteran reported having 
diarrhea and stomach cramps.  He was prescribed medicine and 
returned to duty.  The symptoms apparently resolved, as there 
are no additional references to any similar complaints during 
the subsequent period of more than a year leading up to the 
veteran's discharge.  Also, the report of a medical 
examination conducted in July 1957 for the purpose of the 
veteran's release to inactive duty shows that clinical 
evaluation of the veteran's abdomen and viscera was normal.  
Therefore, the service medical records show that no chronic 
gastrointestinal disorder was present during service.  

There are also no medical records from within one year after 
separation from service showing the presence of a peptic 
ulcer.  The Board has noted a letter dated in November 1998 
from Rufus K. Nimmons, Jr., M.D., which contains the 
following comments:

This letter is in reference to your 
request for medical records on [the 
veteran].  I have been out of practice 
since 1992 and no longer have any records 
on my former patients.  The medical 
information furnished herein is furnished 
from memory.  However, I do remember this 
patient very well, as I treated him for a 
number of years beginning about 1958.  As 
I recall he had rather bizarre intestinal 
tract complaints.  These fluctuated 
between mild discomfort to episodes of 
nausea and vomiting.  I was never able to 
establish the exact cause of these 
problems, but generally classified his 
condition as "Chronic Peptic 
Dysfunction" and treated him as if it 
were Chronic Peptic Ulcer Disease.  There 
were many acute flare-ups during which 
times he was unable to work.  [When] I 
left practice in 1992, he was still 
bothered with this condition; and in my 
opinion he will continue to have long 
term problems.  I trust that this is the 
information you need to adjudicate this 
veteran's claim.

In reviewing this letter, the Board notes that the doctor did 
not actually diagnose the veteran with a peptic ulcer, and in 
fact stated that he was never able to establish the exact 
cause of the symptoms.  Therefore, the letter does not 
support a finding that a peptic ulcer was manifest within a 
year after separation from service.  

The Board further notes that post service medical records 
from an unspecified medical care provider do not include any 
references to stomach problems during the period of time 
immediately following service.  The earliest record is dated 
in September 1959, more than two years after separation from 
service.  Although that record indicates that the veteran had 
symptoms of a duodenal ulcer, and was treated with a bland 
diet, the record contains no indication that the symptoms 
were related to service.  

The Board also finds that the evidence weighs against the 
veteran's contention that his gastrointestinal complaints 
resulted from radiation exposure.  With respect to the first 
method through which service connection may be granted for a 
disorder claimed to be due to radiation exposure, (i.e. the 
15 types of cancer which may be presumed to have been due to 
radiation exposure), the Board notes that a chronic 
gastrointestinal disorder such as peptic ulcer disease is not 
among the listed disorders.  Although stomach cancer is among 
the listed disorders, the veteran has never been diagnosed as 
having that disease.  Therefore, service connection for a 
chronic gastrointestinal disorder may not be granted under 
38 C.F.R. § 3.309.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that no gastrointestinal disorder is listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  Therefore, 
the Board finds that service connection cannot be granted for 
the claimed gastrointestinal disorder under 38 C.F.R. 
§ 3.311, and the RO was correct in not undertaking 
development outlined in that regulation.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the appellant has 
presented a medical opinion to the effect that his 
gastrointestinal disorder is attributable to his radiation 
exposure in service.  In a letter dated in June 2001, John F. 
Miller, M.D., stated that 

[The veteran] has also had problems with 
some gastritis, reflux and duodenal 
stricture problems.  This has been 
documented by several surgeons and an 
internal medicine physician in our area.  
This is felt to also be multifactorial, 
but radiation exposure has been a factor 
in this I feel from his history and 
medical facts in the literature.  He 
currently has chronic reflux and 
gastritis problems now and takes proton 
pump inhibitors for acid suppression.

I believe on review of [the veteran's] 
past medical history that radiation 
exposure has been a factor in his COPD 
and his gastritis and esophagitis 
problems.  

The Board notes, however, that the doctor did not provide an 
explanation for that conclusion.  He stated that such a 
conclusion was supported by "the literature", but did not 
make any specific references to studies or medical journals 
which would support a conclusion that radiation exposure 
causes chronic stomach disorders.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  There is no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999). The doctor's statement that 
the radiation exposure in service was a factor in the 
development of the veteran's stomach problems is speculative 
and does not provide significant support for the claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Although the veteran has cited an article from the Disabled 
American Veterans magazine titled "Expanded Benefits for 
Atomic Vets" which he contends supports his claim, the Board 
notes that an article or a study which pertains to persons 
other than the veteran cannot be said to contain medical 
opinion demonstrating that the veteran's chronic stomach 
disorder was attributable to radiation exposure in service.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Moreover, the article does not contain any indication that 
radiation exposure could result in a chronic gastrointestinal 
disorder such as a peptic ulcer. 

Finally, the Board notes that the veteran's testimony and the 
lay statements are not sufficient to link his current 
gastrointestinal complaints to service.  Lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

In summary, the preponderance of the evidence shows that the 
veteran did not have a chronic stomach disorder during 
service, a peptic ulcer was not manifest within one year 
after service, and a current gastrointestinal disorder was 
not caused by exposure to ionizing radiation in service.  
Accordingly, the Board concludes that a current 
gastrointestinal disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service or as due to exposure to radiation in service.



ORDER

Service connection for claimed as secondary to exposure to 
radiation is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

